Title: [Diary entry: 8 October 1770]
From: Washington, George
To: 

8. My Servant being unable to Travel I left him at Pritchards with Doctr. Craik & proceedd. myself with Vale. Crawford to Colo. Cresaps in ordr. to learn from him (being just arrivd from England) the particulars of the Grant said to be lately sold to Walpole & others, for a certain Tract of Country on the Ohio. The distance from Pritchards to Cresaps according to Computation is 26 Miles, thus reckond; to the Fort at Henry Enochs 8 Miles (road exceedg. bad) 12 to Cox’s at the Mouth of little Cacapehon and 6 afterwards.